NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 17a0218n.06

                                           No. 16-5494

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                                Apr 12, 2017
UNITED STATES OF AMERICA,                              )                   DEBORAH S. HUNT, Clerk
                                                       )
       Plaintiff-Appellee,                             )
                                                       )    ON APPEAL FROM THE UNITED
v.                                                     )    STATES DISTRICT COURT FOR
                                                       )    THE EASTERN DISTRICT OF
JERRY WAYNE ALEXANDER, JR.,                            )    TENNESSEE
                                                       )
       Defendant-Appellant.                            )
                                                       )
                                                       )


       BEFORE: MERRITT, GILMAN, and DONALD, Circuit Judges.

       PER CURIAM. Jerry Wayne Alexander, Jr., appeals his judgment of conviction and

sentence. As set forth below, we affirm.

       After a four-day trial, a jury convicted Alexander of conspiracy to distribute less than 28

grams of cocaine base, in violation of 21 U.S.C. §§ 841(a)(1) and 846. At sentencing, the district

court classified Alexander as a career offender based on his prior convictions and calculated the

career offender range as 262 to 327 months of imprisonment. The district court granted a

downward variance from that range and sentenced Alexander to 200 months of imprisonment.

This timely appeal followed.

       Alexander first contends that the district court improperly relied on state-court judgments

to establish his predicate offenses for career-offender status, rendering his sentence procedurally

and substantively unreasonable. We review de novo the district court’s determination that a
No. 16-5494, United States v. Alexander

prior conviction qualifies as a predicate offense under the career-offender guideline. United

States v. Baker, 559 F.3d 443, 450 (6th Cir. 2009).

       Pursuant to USSG § 4B1.1(a), a defendant is a career offender if (1) the defendant was at

least eighteen years old at the time of the instant offense, (2) the instant offense is either a crime

of violence or a controlled-substance offense, and (3) “the defendant has at least two prior felony

convictions of either a crime of violence or a controlled substance offense.”            Alexander’s

presentence report identified the following Tennessee convictions as predicate offenses for his

career-offender status:    (1) his 1998 convictions for attempted second-degree murder and

aggravated assault, (2) his 2007 drug conviction, and (3) his 2007 aggravated-assault

convictions.

       Alexander argues that, under Shepard v. United States, 544 U.S. 13 (2005), the state-

court judgments presented by the government were insufficient to establish his predicate offenses

for application of the career-offender guideline. In Shepard, the Supreme Court held that, under

the modified categorical approach for statutes with multiple alternative elements, the sentencing

court may look to “the terms of the charging document, the terms of a plea agreement or

transcript of colloquy between judge and defendant in which the factual basis for the plea was

confirmed by the defendant, or to some comparable judicial record of this information,” id. at 26,

“to determine what crime, with what elements, a defendant was convicted of,” Mathis v. United

States, 136 S. Ct. 2243, 2249 (2016).

       Contrary to Alexander’s argument, we have held that “state-court judgments are valid

Shepard documents.” United States v. Moore, 578 F. App’x 550, 554 (6th Cir. 2014); see United

States v. Cooper, 739 F.3d 873, 881 (6th Cir. 2014). The judgments for Alexander’s aggravated-

assault convictions show that he was convicted of Class C felonies. This court has held that

Tennessee Class C aggravated assaults are crimes of violence under the career-offender

                                                -2-
No. 16-5494, United States v. Alexander

guideline.   See Cooper, 739 F.3d at 881-83.         The original and revocation judgments for

Alexander’s drug conviction together show that he was convicted of possession of less than .5

grams of cocaine for resale, a Class C felony, in violation of Tennessee Code Annotated § 39-17-

417, which is a controlled-substance offense under the career-offender guideline. See United

States v. Douglas, 563 F. App’x 371, 378 (6th Cir. 2014) (“Section 39-17-417 is a categorical

controlled substance offense.”). Alexander makes no argument about his attempted second-

degree murder conviction. The district court therefore properly classified Alexander as a career

offender based on his prior convictions as evidenced by the state-court judgments.

       Alexander next argues that the district court erred in relying on his statement to police to

determine the drug quantity attributable to him, asserting that his statement described activities

unrelated to the charged conspiracy.      As Alexander concedes, this issue is relevant to the

guidelines calculation only if this court “set[s] aside the application of the [c]areer offender

guideline.” Because the district court properly applied the career-offender guideline to calculate

Alexander’s sentencing range, we need not address his argument about the drug quantity.

       Finally, Alexander contends that the district court abused its discretion in admitting

evidence about two controlled buys of crack cocaine. We review the district court’s evidentiary

ruling for abuse of discretion. United States v. Morales, 687 F.3d 697, 701-02 (6th Cir. 2012).

“A court abuses its discretion when it ‘relies on clearly erroneous findings of fact, improperly

applies the law, or employs an erroneous legal standard,’ or when we are ‘firmly convinced’ that

the trial court ‘committed a clear error of judgment.’” United States v. Kilpatrick, 798 F.3d 365,

378 (6th Cir. 2015) (quoting United States v. Miner, 774 F.3d 336, 348 (6th Cir. 2014)).

       At trial, an officer with the Red Bank Police Department testified that a confidential

informant made two controlled purchases of crack cocaine at 538 Gadd Road, Alexander’s

residence, obtaining field weights of .8 grams on October 10, 2013, and .7 grams on October 11,

                                               -3-
No. 16-5494, United States v. Alexander

2013. Alexander argues that there was no evidence connecting these controlled purchases to him

or to the charged conspiracy because the officer could not testify that Alexander sold the crack

cocaine to the confidential informant.    But in a recorded telephone call introduced by the

government, Alexander attempted to figure out the identity of the confidential informant, stating

that “there was somebody that he sold eight and seven to.” The jury could reasonably infer that

Alexander was referencing the two controlled purchases involving .8 and .7 grams. The district

court therefore did not abuse its discretion in allowing the evidence of these controlled

purchases.

       For these reasons, we AFFIRM the district court’s judgment.




                                              -4-